EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding the 112(f) interpretation of particular limitations in claims 9 and 10 (noted in the previous Office action), the examiner’s interpretation of the claim terms (as including sufficient structure/hardware) appears to be consistent with Applicant’s interpretation.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
providing a cloud validation layer in a brokerage module that manages relationships between different cloud providers of a hybrid cloud architecture using the processor, the cloud validation layer being separate from a cloud applications layer and is separate from an infrastructure layer; 
sending target object values to composite query generator (CQG) component of the cloud validation layer from an application needing validation of a target data item, wherein the cloud validation layer employs a validation rule dictionary produced from machine learning of prior validation steps to append validator logic to the target object values; 
generating a composite validation rule set with the composite query generator (CQG) component based on the parameters of the target object values from the application needing validation of data, the composite validation rule set being stored in a data model for storing the composite validation rules on the cloud validation layer; and
validating the target data item of the target object values with the composite validation rule in a validation rules validator (VRV) component.
Claims 2-7, 9-14, and 16-20 are allowed by virtue of their dependency from claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157